Exhibit 10.1




Amendment to the Amended, Restated and Extended Service and Representation
Agreement effective April 1, 2011 between

Professor Giuseppe Marineo, Delta Research and Development and

Competitive Technologies, Inc.




AMENDMENT No. 1




This AMENDMENT ("Agreement") effective as of June 30, 2012 (Effective Date") by
mutual consent of Competitive Technologies, Inc., a Delaware corporation
(hereinafter referred to as "CTTC") having a place of business at:




Competitive Technologies, Inc.

1375 Kings Highway East, Suite 400

Fairfield, CT  06824, U.S.A.




and Professor Giuseppe Marineo (hereinafter referred to as ("MARINEO"), an
individual having an address at:




Professor Giuseppe Marineo

Delta Research & Development

Via di Mezzocammino, n. 85

00127 Rome, Italy




and Delta Research & Development (hereinafter referred to as "DELTA"), a
partnership organized under the laws of Italy and having an address at:




Delta Research & Development

Via di Mezzocammino, n. 85

00127 Rome, Italy




CTTC, MARINEO, and DELTA being sometimes hereinafter referred to singularly as a
"Party" and collectively as "Parties".




Witnesseth




WHEREAS, the Parties hereto have entered into an Amended, Restated and Extended
Service and Representation Agreement effective April 1, 2011 (“Prior
Agreement”); and




WHEREAS, the Parties wish to modify the Prior Agreement and redefine their
relationship with the execution of a new agreement (“Future Agreement”), that
however shall reflect the modifications contained in the present Amendment No. 1
(“Agreement”), unless otherwise expressly agreed by Parties; and




WHEREAS, the Parties acknowledge that they need at least 60 (sixty) days to
draft the “Future Agreement” which takes into account the mutual expectations
and past experience; and





cttc8k07061203







WHEREAS, the Parties wish to regulate their relationship during the transitional
period, until the signature of the “Future Agreement”, permanently amending the
Prior Agreement in accordance with the terms set forth herein.




NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and the mutual performance of the undertakings
here, it is agreed by the Parties that:




1.

AMENDMENT




Parties agree to modify the “Prior Agreement” as follows.




1.1

From the effective date of the “Agreement”, the subparagraph 1.11 of the “Prior
Agreement” – entitled “Territory” – under the paragraph 1.0 – entitled
“Definitions” – is permanently replaced by the following:




“1.11 Territory shall mean United States of America, all the Countries of South
America, Mexico, all the Countries of Central America, Canada, New Zealand and
Australia, unless otherwise expressly agreed between Parties.”




0.1.1

Consequently from the effective date of the present “Agreement” CTTC will no
longer act as either exclusive or non-exclusive Agent for MARINEO and/or DELTA
for any purpose or technologies other than the Territory set forth under
paragraph 1.1 above and the Technologies as set forth to date in the “Prior
Agreement”. All the rights granted from MARINEO and/or DELTA to CTTC according
to “Prior Agreement”, except for the above mentioned right to act as exclusive
Agent for the Territory and such rights that shall be provided in the Future
Agreement, automatically revert to MARINEO and DELTA with the signature of the
present “Agreement” and, consequently, from the same time CTTC acknowledges that
MARINEO and DELTA are fully entitled to grant these reverted rights, totally or
partially, with or without exclusivity, to third parties.




0.1.2

In reference to those countries for which CTTC would no longer have the right to
act as Exclusive Agent for MARINEO and/or DELTA, CTTC would have the right to
propose potential exclusive or non-exclusive Distributors for Scrambler
Therapy-Calmare device. If, following this proposal from CTTC, MARINEO and/or
DELTA were to enter into a Distribution Agreement with the indicated Candidate,
then MARINEO and/or DELTA will grant and pay to CTTC [Confidential Information
Omitted] Furthermore, if for the same Country (other than any Country for which
CTTC has the right to act as Exclusive Agent) for which CTTC has proposed a
distributor, MARINEO and/or DELTA will receive, concurrently from CTTC and from
Third Parties, indication for a Candidate Distributor, MARINEO and DELTA will
prefer, on equal terms, the indication given by CTTC.




**Information on this page marked “[Confidential Information Omitted]” has been
omitted pursuant to Rule 24b-2, and has been filed separately with the SEC





cttc8k07061204






0.0.3

In compliance with the Prior Agreement, CTTC signed Distribution Agreements
related to Countries different from the ones mentioned above under par. 1.1 of
the present Agreement and more specifically related to: 18 Countries in North
Africa and the Middle East, Italy and Malta, Ireland and Vietnam. The complete
list of those Countries is contained in Attachment A to the present Agreement
and the copies of those Agreements are contained in Attachment B to the present
Agreement. MARINEO and/or DELTA, from the Effective Date of the present
Agreement, will manage directly all of these contractual relationships.  MARINEO
and/or DELTA will cooperate with CTTC in the assignment of those Distribution
Agreements from CTTC to MARINEO and DELTA, but CTTC does not warrant that those
distributors will execute an assignment or engage in any other act to effect a
transition.  For sales under the Agreements in Attachment B, MARINEO and/or
DELTA will grant and pay to CTTC [Confidential Information Omitted]. MARINEO
and/or DELTA agree that they shall be responsible of supplying Calmare units and
providing support services to distributors under the Agreements in Attachment B.




0.0.4

CTTC has also signed Distribution Agreements related to Bangladesh, India,
Malaysia, Greece/Cyprus and furthermore CTTC has also reached special
arrangements with GEOMC for distribution in Korea and Japan. Parties acknowledge
that (i) the Distribution Agreements for [Confidential Information Omitted] have
been already cancelled for non-performance; (ii) the Distribution Agreement for
[Confidential Information Omitted] is in process of termination for
non-performance and (iii) the Distribution Agreement for [Confidential
Information Omitted] is being reviewed for non-performance. In consideration
that, with the signature of the present Agreement, CTTC would no longer act as
Agent for MARINEO and DELTA for the Countries mentioned in the present
paragraph, according to the provisions set forth above under par. 1.1, CTTC will
cooperate with MARINEO and DELTA in terminating or completing the process of
termination of the Distribution Agreements related to [Confidential Information
Omitted]. From the Effective Date of the present Agreement MARINEO and DELTA
will directly manage the above-mentioned special arrangements between GEOMC and
CTTC for Distribution in Korea and Japan. The Distribution Agreements and the
special arrangements with GEOMC mentioned in the present paragraph will be
provided to MARINEO and DELTA within seven (7) days from the Effective Date of
the present Agreement.




0.0.5

In the event that the MARINEO and DELTA expressly decide not to proceed with
Territories or other rights and responsibilities transferred by CTTC to MARINEO
and DELTA by this Agreement, CTTC would have right of first offer for such
Territories or other rights and responsibilities that MARINEO and DELTA decide
not to execute, under the terms stated in the Future Agreement.




**Information on this page marked “[Confidential Information Omitted]” has been
omitted pursuant to Rule 24b-2, and has been filed separately with the SEC








cttc8k07061205






0.1

The Parties give each other permission to use for free trademarks of (i)
Calmare®, registered by CTTC and (ii) Scrambler Therapy®, registered by Marineo,
within the scope of Calmare-Scrambler devices commercialization.




0.2

The Parties acknowledge and agree that each one will be entitled to receive
supplies of the device directly from the manufacturer GEOMC, authorized to
produce the CE-marked and FDA-cleared device.




0.3

[Confidential Information Omitted]




0.4

By August 31, 2012, the parties agree to cooperate in good faith and with all
reasonable effort to prepare and to sign the “Future Agreement” that will
contain all the terms and conditions of their relationship that would
permanently replace any prior agreements between them. The deadline of August
31, 2012 can be postponed by mutual written agreement between Parties.




0.5

Within fifteen (15) days from the signature of the present “Agreement” CTTC will
provide MARINEO with a complete and detailed report of all Scrambler
Therapy-Calmare units sold since the beginning of the relationship between CTTC
and Marineo with the indication (i) of the specific sales price, (ii) of the
amount paid or due to GEOMC and (iii) of the amount paid or due to MARINEO.




0.6

Within thirty (30) days from the signature of the present “Agreement” CTTC will
pay to MARINEO the amount still due, related to the Scrambler Therapy devices
sold under the “Prior Agreement”.




0.7

The paragraph 8.6 of the “Prior Agreement” is supplemented as follows:




0.1.1

If (i) CTTC fails to provide MARINEO with the required report or to comply with
the payment requirement mentioned under paragraphs 1.6 and 1.7 of the AMENDMENT
no. 1, executed on July 2nd, 2012 and effective from June 30th, 2012 or (ii) if
the Parties will not execute the “Future Agreement” within the term set forth
the paragraph 1.5 of the same above mentioned AMENDMENT no. 1, notwithstanding
the good faith and best efforts of MARINEO and/or DELTA in relation to the
Amendment no. 1, executed on July 2nd, 2012 and effective from June 30th, 2012,
MARINEO and DELTA reserve the right to terminate  Amended, Restated and Extended
Service and Representation Agreement effective April 1, 2011, otherwise named as
the “Prior Agreement” in the above mentioned Amendment no. 1, providing CTTC
with a written notice of termination.




**Information on this page marked “[Confidential Information Omitted]” has been
omitted pursuant to Rule 24b-2, and has been filed separately with the SEC








cttc8k07061206






2.0

TERM OF AGREEMENT




2.1

From the effective date of the “Agreement”, the paragraph 8.1 of the “Prior
Agreement” – entitled “TERM” – is permanently replaced by the following:




8.1 Term. The term of this Agreement shall be a period of ten (10) years that
commenced on the Effective Date of April 1, 2011.  The term of this Agreement
shall then be automatically renewed for additional periods of five (5) years
thereafter; provided, however, that CTTC, on the one hand, and MARINEO and
DELTA, collectively on the other hand, shall have the right to terminate this
Agreement at the end of the initial ten (10) year period, or any subsequent five
(5) year period thereafter, by providing written notice of termination to the
other Party(ies) at least one hundred and eighty (180) days prior to the end of
any such period.  Notwithstanding the expiration of this Agreement or earlier
termination as provided hereunder, the provisions hereof relating to Technology,
including: (i) the right of CTTC to administer any Transfer or Distribution
Agreement consummated during the term of this Agreement within the Territory as
set forth above under subparagraph 1.11, and (ii) the payments under Section 7.0
of this Agreement, shall survive such expiration or earlier termination under
the terms of this Agreement until the expiration of the last to expire of any
patents issuing on each Technology subject to a Transfer or Distribution
Agreement.




2.2

This Agreement, from the effective date on, permanently modifies the “Prior
Agreement” with regard to (i) (a) the Territory and the Technologies for which
CTTC can act as Agent of MARINEO and DELTA and (b) the Term of the Prior
Agreement, (ii) the right of MARINEO and DELTA to unilaterally terminate the
“Prior Agreement”, (iii) the exclusive right of MARINEO and DELTA to (a)
[Confidential Information Omitted] (b) to directly administer all the
Distributors Agreements executed by CTTC in reference to territories other than
the ones listed in subparagraph. 1.11.       




3.0    

MISCELLANEOUS.




3.1

Prior Agreement.  In all other respects, the Prior Agreement shall remain in
full force and effect, and no consent or amendment in respect of any term or
condition of the Prior Agreement contained herein shall be deemed to be a
consent or amendment in respect of any other term or condition contained in the
Prior Agreement.




3.2

Execution.  This Agreement will not be binding upon the Parties until it has
been duly executed by or on behalf of each Party, in which event it shall be
effective on the Effective Date.




**Information on this page marked “[Confidential Information Omitted]” has been
omitted pursuant to Rule 24b-2, and has been filed separately with the SEC








cttc8k07061207






3.3

Counterparts.  This Agreement may be executed in two (2) or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  Delivery of an executed counterpart of
this Agreement by facsimile or email shall be equally effective as delivery of
an original executed counterpart of this Agreement.




3.4

Authorized Signatories.  The undersigned individuals each represent and warrant
that they have the authority to execute this agreement on the behalf of their
respective companies.




IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
dates shown below.










for Competitive Technologies, Inc.

 

for Professor Giuseppe Marineo

 

 

 

 

 

By:

\s\ Johnnie D. Johnson

 

By:

\s\ Giuseppe Marineo

Name:

Johnnie D. Johnson

 

Name:

Giuseppe Marineo

Title:

Chief Executive Officer

 

Title:

Professor

 

 

 

 

 

Date:

July 2, 2012

 

Date:

July 2, 2012

 

 

 

 

 

for Delta Research & Development

 

 

 

 

Delta R&D s.r.l.

 

 

 

 

(L'amministratore)

 

 

 

 

 

 

 

 

By:

\s\ Giuseppe Marineo

 

 

 

Name:

Giuseppe Marineo

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Date:

July 2, 2012

 

 

 




ATTACHMENT “A”

1. North Africa and Middle East Countries assigned by Distribution Agreement to

The Mediterranean for Technology & Trading SAL Offshore







Lebanon

Turkey

Iraq

Jordan

Oman

Qatar

Bahrain

Kuwait

United Arab Emirates

Yemen

Saudi Arabia

Mauritania

Morocco

Algeria

Tunisia

Libya

Egypt

Iran*




*Sales in Iran require special authorization from the U.S. Department of State




1. Countries assigned to Life Episteme Italia

Italy

Malta







2. Countries assigned to Ahsan Anaesthetist, Ltd.

Ireland







3. Countries assigned to EP Import-Export JSC

Vietnam











cttc8k07061208










ATTACHMENT “B”




1.

COPIES OF DISTRIBUTOR AGREEMENTS BETWEEN CTTC AND:




a.

The Mediterranean for Technology & Trading SAL Offshore, signed on 30 June 2011;




b.

Life Episteme Italia, signed on 31 March 2011;




c.

Ahsan Anaesthetist, Ltd., effective 30 August 2011; and signed on 11 Spetember
2011;




d.

EP Import-Export JSC, effective 19 September 2011; and signed on 28 September
2011.








cttc8k0706129





